                                                        JS-6

            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


LUIS MARQUEZ,
    Plaintiff,                     CV-18-04239-DSF-(PJWx)

               v.                  JUDGMENT

RALPHS GROCERY
COMPANY,
    Defendant.



   The Court having granted Defendant’s motion for summary
judgment as to the federal claim, denied Plaintiff’s motion for
summary judgment, and declined to exercise supplemental
jurisdiction over the state law claim,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing,
that Plaintiff’s First Cause of Action be dismissed with prejudice,
that Plaintiff’s Second Cause of Action be dismissed without
prejudice, and that Defendant recover its costs of suit pursuant to
a bill of costs filed in accordance with 28 U.S.C. § 1920.



Date: August 14, 2019              ___________________________
                                                            _
                                   Dale S. Fischer
                                   United States District Judge
